THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            In the Matter of Richard J. Breibart, Respondent.

            Appellate Case No. 2015-001982


                            Opinion No. 27592
            Submitted November 4, 2015 – Filed November 25, 2015


                                  DISBARRED


            Lesley M. Coggiola, Disciplinary Counsel, and C. Tex
            Davis, Jr., Senior Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            Richard J. Breibart, of Lexington, pro se.


PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
disbarment with conditions. He requests the disbarment be imposed retroactively
to June 1, 2012, the date of his interim suspension. In the Matter of Breibart, 398
S.C. 123, 727 S.E.2d 740 (2012). We accept the Agreement and disbar respondent
from the practice of law in this state retroactively to the date of respondent's
interim suspension. We further impose the conditions as stated hereafter in this
opinion. The facts, as set forth in the Agreement, are as follows.

                                      Facts

                                     Matter I

From January 1, 1993 through December 31, 2003, respondent performed legal
services for or rendered legal advice to Client A on more than one occasion and, as
a result, established an attorney/client relationship with Client A. Respondent
engaged in business transactions with and/or received loans from Client A on more
than one occasion while he was respondent's client or a client of respondent's law
practice.

                                      Matter II

Respondent self-reported that, from 1994 until 2002, he borrowed significant sums
of monies from several clients. He admits that some of the loans were not
transmitted in writing to the clients and/or the clients did not consent in writing to
essential terms of the loan and respondent's role in the transaction.

                                      Matter III

In September 2012, respondent was indicted on ten (10) counts of mail fraud,
extortion, and wire fraud. Respondent was charged with devising a scheme
whereby he obtained money and property from his clients by false and fraudulent
pretenses. The scheme with regard to some of respondent's clients was as follows:
respondent would contact clients, former clients, or family members of former
clients who had readily accessible money and inform them that the clients were in
imminent danger of being arrested and/or of losing their money; he would instruct
the clients or clients' family members to transfer large sums of money to him to be
deposited in his trust account for safekeeping or to ensure that the investigation
would be closed; he encouraged the clients or clients' family members to locate as
much money as possible, including liquidating retirement accounts and asking
family members for money; respondent would accept the funds from his clients or
his clients' family members and convert those funds to pay for expenses and
obligations relating to his law firm, to himself personally, and to other clients.
There were never any civil actions or criminal investigations regarding the claims
respondent made to his clients.

On August 12, 2013, respondent pled guilty to one count of mail fraud. On March
4, 2014, respondent was sentenced to sixty-three (63) months in the custody of the
United States Bureau of Prisons and to three (3) years of supervised release. In
addition, respondent was ordered to begin repayment of restitution of
$2,419,326.50 in monthly payments of $100 sixty (60) days after his release from
prison.
                                     Matter IV

Respondent represented Complainant's son on state criminal charges. Respondent
informed Complainant that he might be the target of the Federal Bureau of
Investigation in relation to the son's criminal charges and, that, in addition to
potential criminal charges, Complainant might be exposed to potential civil
liability. Respondent instructed Complainant to liquidate and transfer all available
funds to respondent to be held in his trust account for safekeeping. Complainant
transferred $393,526.29 to respondent pursuant to respondent's request.
Respondent accepted the funds from Complainant and converted those funds to
pay expenses and obligations relating to his law firm, to respondent personally, and
to other clients. Respondent represents he was contacted by the United States
Attorney's Office regarding the conduct of Complainant's son and/or other family
members, however, there was no formal federal investigation. Complainant filed a
claim with the Lawyers' Fund for Client Protection (Lawyers' Fund) and was
awarded $9,546.08.

                                     Matter V

On or about October 2011, Client B retained respondent to represent him in a
divorce action. At that time, respondent instructed Client B that his retainer fee
would be $45,000. Respondent instructed Client B that it would also be in his best
interests to transfer an additional $45,000 to respondent to make it more difficult
for Client B's wife to find and obtain the proceeds during the divorce. Client B
wired $90,000 to respondent. At the time of respondent's interim suspension,
Client B's funds were gone and there was no accounting as to how the funds had
been used by respondent. Client B had to secure new counsel to complete his
divorce case. Client B did not file a claim with the Lawyers' Fund.

                                     Matter VI

On or about July 2011, Clients C retained respondent to represent them in a civil
action to recover damages to their property. Clients C paid respondent a $15,000
retainer which was characterized in the retainer agreement as a "non-refundable"
retainer. In or around December 2011, Clients C contacted respondent because
they were not satisfied with the lack of communication and diligence from
respondent. Clients C informed respondent that they wished to terminate the
relationship and requested the return of any unearned legal fees and their client
file. Respondent informed Clients C that, pursuant to the retainer agreement he
had "set up the file" and that the $15,000 retainer had been earned. Respondent
informed Clients C that he could continue the representation or they could drop the
case, but that, in either event, he was keeping the retainer fee. Clients C reluctantly
elected to continue with the case. At the time of respondent's interim suspension,
Clients C retrieved their client file from the Attorney to Protect Respondent's
Clients' Interests. The client file consisted mostly of materials provided to
respondent from Clients C. There was no correspondence by respondent or any
documents from an alleged expert witness, as respondent had discussed with
Clients C. Clients C filed a claim with the Lawyers' Fund and were awarded
$1,1551.24.

                                     Matter VII

On May 12, 2011, Client D retained respondent to represent him in an action to
recover misappropriated funds. Client D paid respondent a $10,000 retainer fee.
In February 2012, respondent informed Client D that he was negotiating a
settlement. In May 2012, Client D telephoned respondent on several occasions
seeking an update about the status of his case. Respondent failed to return these
calls. On June 1, 2012, respondent was placed on interim suspension.
Complainant D retrieved his client file from the Attorney to Protect Respondent's
Clients' Interests. The client file consisted of the retainer agreement, a copy of the
cancelled retainer check, and one letter. The file did not contain any accounting of
how the legal fees had been earned by respondent. Client D filed a claim with the
Lawyers' Fund and was awarded $1,193.26.

                                     Matter VIII

Client E retained respondent on April 12, 2012, to represent him on pending
criminal charges. As of May 2012, Client E had paid respondent $25,000 in legal
fees. On June 1, 2012, respondent was placed on interim suspension. There were
insufficient funds in respondent's trust account to return any unearned fees to
Client E. Client E filed a claim with the Lawyers' Fund and was awarded
$2,983.15.

                                     Matter VIX

On April 27, 2012, Client F retained respondent to represent her on pending
criminal charges. Client F paid respondent $7,500 in legal fees. On June 1, 2012,
respondent was placed on interim suspension. There were insufficient funds in
respondent's trust account to return any unearned legal fees to Client F. Client F
filed a claim with the Lawyers' Fund and was awarded $724.90.
                                     Matter X

In June 2011, Complainant retained respondent to represent her son who had
pending federal and state criminal charges. Complainant paid respondent $25,000
in legal fees to handle the case. Respondent assured Complainant that he would be
able to consolidate both federal and state criminal charges.

Respondent appeared with Complainant's son in October 2011 for him to enter a
plea to the state charges. Respondent informed his client that he would receive an
eight (8) year sentence when, in fact, the client received a twelve (12) year
sentence. Respondent failed to communicate with client after the plea. At the time
of respondent's interim suspension, the client's federal charges were still pending.

Complainant filed a claim with the Lawyers' Fund and was awarded $1,193.26.

                                     Matter XI

Client G paid respondent $125,000 to represent him in various matters. On June 1,
2012, respondent was placed on interim suspension. There were insufficient funds
in respondent's trust account to return any unearned legal fees to Client G. Client
G filed a complaint with the Lawyers' Fund. He was awarded $4,773.04.

                                    Matter XII

In December 2009, Client H retained respondent to represent her in a criminal
matter. Client H paid respondent $7,500 in legal fees. Client H's case was
unresolved at the time of respondent's interim suspension on June 1, 2012. There
were insufficient funds in respondent's trust account to return any unearned legal
fees to Client H. Client H filed a claim with the Lawyers' Fund and was awarded
$417.64.

                                    Matter XIII

In July 2011, Client I retained respondent to handle a child custody modification
case. Client I paid respondent $7,500 in legal fees. On June 1, 2012, respondent
was placed on interim suspension. At that time, Client I's case was still
unresolved. There were insufficient funds in respondent's trust account to return
any unearned legal fees to Client I. Client I filed a claim with the Lawyers' Fund
and was awarded $447.47.
                                    Matter XIV

Client J retained respondent in June 2009 to represent him in two disability actions
against Liberty Mutual and Wells Fargo and paid respondent $25,000 in legal fees.
In October 2009, respondent informed Client J that he needed an additional
$15,000 in legal fees. Respondent had Client J execute an Agreement in which
respondent guaranteed that the $15,000 would be refunded to Client J regardless of
the result of the cases. Both cases were resolved by the end of March 2010. On
June 1, 2012, respondent was placed on interim suspension. There were
insufficient funds in respondent's trust account to return any unearned legal fees to
Client J. Client J filed a claim with the Lawyers' Fund and was awarded
$4,057.08.

                                     Matter XV

On April 7, 2011, Client K retained respondent to represent her in a custody matter
and paid respondent $7,500 in legal fees. Client K's case was still unresolved
when respondent was placed on interim suspension on June 1, 2012. There were
insufficient funds in respondent's trust account to return any unearned legal fees to
Client K. Client K filed a claim with the Lawyers' Fund and was awarded $447.47.

                                    Matter XVI

In early 2009, Client L had retained respondent to handle a domestic matter. In
early 2011, Client L met with respondent to discuss another matter regarding her
husband. Respondent convinced Client L that her husband was involved in a tax
evasion scheme and that Client L needed to set up a trust account for the benefit of
her four children. Client L transferred $130,000 from her money market account
to respondent's trust account. In fact, Client L's husband was not being
investigated for any criminal scheme.

On June 1, 2012, respondent was placed on interim suspension. There were
insufficient funds in respondent's trust account to return any monies to Client L.
Client L filed a claim with the Lawyers' Fund and was awarded $4,773.04.

                                    Matter XVII

In May 2009, Client M retained respondent to represent her in a civil matter.
Client M paid respondent $40,000 in legal fees. On June 1, 2012, respondent was
placed on interim suspension. At that time, Client M's case was still unresolved.
There were insufficient funds in respondent's trust account to return any unearned
legal fees to Client M. Client M filed a claim with the Lawyers' Fund and was
awarded $3,221.80.

                                    Matter XVIII

In November 2010, Client N retained respondent to set up a conservatorship for his
son who was due to be released from prison. On November 30, 2010, Client N
transferred $125,000 to respondent's trust account to fund the conservatorship.
Respondent informed Client N that he would file the appropriate documents with
the Probate Court to establish the conservatorship.

In May 2011, Client N's son was released from prison. Client N's son died in June
2011. At the time, respondent had not set up the conservatorship. Client N
requested respondent return the $125,000. Respondent rebuffed Client N's request
and told him he would release the funds after the probate of the son's estate.

In August 2011, Client N sold his home. At the closing, Client N learned that the
Department of Justice held a $17,500 lien on the property relating to the son.
Respondent instructed Client N to deposit $27,000 into his trust account and that
he would work to resolve the lien. Client N transferred $27,000 into respondent's
trust account. As months passed, respondent failed to keep Client N apprised of
his progress on both matters.

On June 1, 2012, respondent was placed on interim suspension. There were
insufficient funds in respondent's trust account to return any unearned legal fees to
Client N. Client N filed a claim with the Lawyers' Fund and was awarded
$4,773.04.

                                     Matter XIX

Client O retained respondent for a domestic matter and paid respondent a $5,000
retainer fee. On June 1, 2012, respondent was placed on interim suspension.
Client O's case was still unresolved. There were insufficient funds in respondent's
trust account to return any unearned legal fees to Client O. Client O filed a claim
with the Lawyers' Fund and was awarded $298.31.

                                     Matter XX

On March 31, 2012, Complainant retained respondent to represent her son in a
criminal matter. Complainant paid respondent $25,000. Respondent went to
Complainant's son's first hearing. On June 1, 2012, respondent was placed on
interim suspension. Complainant son's case was still unresolved. There were
insufficient funds in respondent's trust account to return any unearned legal fees to
Complainant. Complainant filed a claim with the Lawyers' Fund and was awarded
$2,386.52.

                                    Matter XXI

On May 15, 2012, Client P retained respondent to represent him on a charge of
Public Disorderly Conduct. Client P paid a $5,200 retainer fee to respondent. On
June 1, 2012, respondent was placed on interim suspension. Client P's case was
unresolved at the time of respondent's suspension. There were insufficient funds in
respondent's trust account to return any unearned legal fees to Client P. Client P
had to retain another attorney to complete his case. Client P filed a claim with the
Lawyers' Fund and was awarded $596.63.

                                    Matter XXII

Client Q retained respondent to represent her on a criminal charge of Harassment
in the 2nd degree and paid respondent a $7,500 retainer fee. Respondent failed to
handle Client Q's case in a diligent manner.

On June 1, 2012, respondent was placed on interim suspension. Client Q's case
was unresolved at the time of respondent's suspension. There were insufficient
funds in respondent's trust account to return any unearned legal fees to Client Q.
Client Q had to retain another attorney to complete her case. Client Q filed a claim
with the Lawyers' Fund and was awarded $313.23.

                                   Matter XXIII

On April 16, 2012, Client R retained respondent to represent him on a criminal
charge. Client R paid respondent $8,974.14. On the same date, respondent sent a
letter to the court requesting a jury trial.

On June 1, 2012, respondent was placed on interim suspension. Client R's case
was unresolved at the time of respondent's suspension. No other work than the
jury trial request had been performed by respondent. There were insufficient funds
in respondent's trust account to return any unearned legal fees to Client R. Client
R had to retain another attorney to complete his case. Client R filed a claim with
the Lawyers' Fund and was awarded $856.76.
                                   Matter XXIV

Client S retained respondent on May 18, 2011, to represent him in a domestic
matter and paid respondent a $5,000 retainer fee. On October 13, 2011, respondent
made a court appearance on Client S's behalf.

On June 1, 2012, respondent was placed on interim suspension. Client S's case
was unresolved at the time of respondent's suspension. There were insufficient
funds in respondent's trust account to return any unearned legal fees to Client S.
Client S filed a claim with the Lawyers' Fund and was awarded $298.31.

                                    Matter XXV

Complainant retained respondent to represent her juvenile son in a criminal matter.
She paid a $25,000 retainer fee to respondent. Other than a few telephone calls,
respondent performed little to no work on the case.

On June 1, 2012, respondent was placed on interim suspension. Complainant's
son's case was unresolved at the time of respondent's suspension. Complainant had
to borrow additional funds to hire another attorney. There were insufficient funds
in respondent's trust account to return any unearned legal fees to Complainant.
Complainant filed a claim with the Lawyers' Fund and was awarded $2,983.15.

                                   Matter XXVI

On April 3, 2012, Client T retained respondent to represent him in a domestic
matter. Client T paid respondent a retainer of $500. On June 1, 2012, respondent
was placed on interim suspension. Client T's case was unresolved at the time of
respondent's suspension. There were insufficient funds in respondent's trust
account to return any unearned legal fees to Client T. Client T filed a claim with
the Lawyers' Fund and was awarded $47.73.

                                   Matter XXVII

Client U retained respondent to represent her in connection with injuries suffered
in an automobile accident. Respondent was able to negotiate a $23,000 settlement.
Client U executed the necessary release and endorsed the settlement check in
March 2012. The funds were deposited in respondent's trust account. On June 1,
2012, respondent was placed on interim suspension. There were insufficient funds
in respondent's trust account to return any settlement monies to Client U. Client U
filed a claim with the Lawyers' Fund and was awarded $2,571.83.

                                   Matter XXVIII

In May 2010, Client V retained respondent to handle a criminal matter. Client V
paid a $40,000 retainer fee to respondent. On June 1, 2012, respondent was placed
on interim suspension. Client V's criminal matter was still pending at that time.
There were insufficient funds in respondent's trust account to return any unearned
legal fees to Client V. Client V filed a claim with the Lawyers' Fund and was
awarded $4,057.08.

                                    Matter XXIX

In September 2007, Client W retained respondent to handle civil litigation against
his partners in SouthCable, LLC. Client W paid respondent an initial retainer fee
of $25,000. Respondent later informed Client W that the South Financial Group
was going to bring litigation against Client W. Client W paid respondent $100,000
to defend this alleged litigation. The litigation did not materialize. Over the years,
Client W paid respondent an additional $134,000 for this matter. At the time of
respondent's interim suspension on June 1, 2012, the SouthCable, LLC, matter had
been tried and the court was waiting for a proposed order from the parties. There
were insufficient funds in respondent's trust account to return any unearned legal
fees to Client W. Client W filed a claim with the Lawyers' Fund. Client W was
awarded $4,773.04.

                                    Matter XXX

In March 2012, Client X retained respondent to handle a domestic matter. Client
X paid respondent a $7,500 retainer fee. On June 1, 2012, respondent was placed
on interim suspension. Client X's domestic matter was still pending at that time.
There were insufficient funds in respondent's trust account to return any unearned
legal fees to Client X. Client X filed a claim with the Lawyers' Fund and was
awarded $626.46.

                                    Matter XXXI

Client Y retained respondent in October 2011 to represent him against an
allegation of child molestation. Client Y paid respondent a $25,000 retainer fee.
On June 1, 2012, respondent was placed on interim suspension. Client Y's client
file contained no evidence of any work completed by respondent. No criminal
charges were ever brought against Client Y. There were insufficient funds in
respondent's trust account to return any unearned legal fees to Client Y.

                                  Matter XXXII

In May 2011, Client Z retained respondent to represent him in a suit against
Michelin North America, Inc. in an effort to remove his ex-wife from being a
beneficiary for death benefits. Client Z paid respondent a $20,000 retainer fee. On
June 1, 2012, respondent was placed on interim suspension. Client Z learned that
very little work had been done on his case. There were insufficient funds in
respondent's trust account to return any unearned legal fees to Client Z. Client Z
filed a claim with the Lawyers' Fund. Client Z was awarded $2,016.61.

                                  Matter XXXIII

Client AA retained respondent in July 2009 because of a concern about potential
criminal charges. Client AA paid respondent a $7,500 retainer fee. Periodically,
Client AA would call respondent to find out the status of the potential charges.
Respondent would inform Client AA that he was "working" on the case. On June
1, 2012, respondent was placed on interim suspension. Client AA obtained his
client filed from the Attorney to Protect Respondent's Clients' Interests. The only
document in the file was a notation that respondent had reviewed the file in August
2011. There were insufficient funds in respondent's trust account to return any
unearned legal fees to Client AA. Client AA filed a claim with the Lawyers' Fund
and was awarded $894.94.

                                  Matter XXXIV

On March 6, 2012, Client BB retained respondent for a child support modification
case. Client BB paid respondent a $5,250 retainer fee. On June 1, 2012,
respondent was placed on interim suspension. Client BB's domestic matter was
still pending at that time. There were insufficient funds in respondent's trust
account to return any unearned legal fees to Client BB. Client BB filed a claim
with the Lawyers' Fund. Client BB was awarded $544.36.

                                  Matter XXXV

Client CC retained respondent in early 2009 to represent him on drug-related
criminal charges. Client CC paid respondent a $20,000 retainer fee. On March 4,
2010, Client CC pled guilty to Trafficking in Cocaine, more than twenty-eight (28)
grams. Client CC only pled guilty because of misrepresentations made by
respondent. Specifically, respondent told Client CC that a suppression motion had
been filed and denied by the court. This was untrue. In addition, respondent did
not allow Client CC to cooperate with law enforcement officials. Client CC's
cooperation could have resulted in a reduced sentence. On September 24, 2013,
Client CC's Application for Post-Conviction Relief was granted based on
respondent's misrepresentations.

                                  Matter XXXVI

Client DD retained respondent to handle various legal matters for him and his
businesses. Over the years, respondent held substantial monies in trust for Client
DD. At the time of his interim suspension, respondent should have held $236,500
in trust for Client DD. Respondent admits that Client DD's monies were
misappropriated by him to pay for expenses and obligations related to his law firm,
to himself personally, and to other clients. There were insufficient funds in
respondent's trust account to return any monies to Client DD. Client DD filed a
claim with the Lawyers' Fund and was awarded $4,773.04.1

               Claims Awarded and Paid by the Lawyers' Fund

According to the Agreement for Discipline by Consent, the Lawyers' Fund
received claims totaling $5,606,281.33 against respondent and approved awards in
the amount of $1,676,081.96. Due to the cap on payments, the Lawyers' Fund paid
a total of $200,000.07 to the claimants, most of whom only received a small
percentage of the amount approved.2

                                       Law
Respondent admits that by his conduct he violated the following provisions of the
Rules of Professional Conduct (RPC) contained in Rule 407 of the South Carolina
Appellate Court Rules (SCACR): Rule 1.1 (lawyer shall provide competent
representation); Rule 1.2 (lawyer shall abide by client's decisions regarding

1
 Not all instances of client misconduct are necessarily identified in this opinion;
instances of misconduct are addressed in the Plea Agreement and Judgment in a
Criminal Case which are attached to the Agreement for Discipline by Consent and
are matters of public record.
2
 See Rule 411(c) (1), SCACR (payment to any claimant by Lawyers' Fund shall
not exceed sum of $40,000 per claim; provided, however, that the aggregate total
of claims paid per attorney shall not exceed $200,000).
objectives of representation); Rule 1.3 (lawyer shall act with reasonable diligence
and promptness in representing client); Rule 1.4 (lawyer shall reasonably consult
with client about means by which client's objectives are to be accomplished, keep
client reasonably informed about status of matter, and promptly comply with
reasonable requests for information); Rule 1.5 (lawyer shall not make agreement
for, charge, or collect unreasonable fee or unreasonable amount for expenses);
Rule 1.8 (lawyer shall not enter into business transaction with client or knowingly
acquire pecuniary interest adverse to client unless transaction and terms on which
lawyer acquires interest are fair and reasonable to client and are fully disclosed and
transmitted in writing in a manner that can be reasonably understood by client,
client is advised in writing of desirability of seeking and is given reasonable
opportunity to seek advice of independent legal counsel on transaction, and client
gives informed consent, in a writing signed by client, to essential terms of
transaction and lawyer's role in the transaction, including whether lawyer is
representing client in transaction); Rule 1.15 (lawyer shall hold property of clients
or third persons in lawyer's possession in connection with representation separate
from lawyer's own property; lawyer shall deposit into client trust account unearned
legal fees and expenses that have been paid in advance, to be withdrawn by lawyer
only as fees are earned or expenses incurred, unless lawyer and client have entered
into written agreement concerning handling of fees paid in advance pursuant to
Rule 1.5(f), RPC; lawyer shall promptly deliver to client or third person any funds
or other property client or third person entitled to receive); Rule 1.16 (upon
termination of representation, lawyer shall refund any advance payment of fee or
expense that has not been earned or incurred); Rule 3.4 (lawyer shall not falsify
evidence); Rule 8.1 (in connection with disciplinary matter, lawyer shall not
knowingly make false statement of material fact or fail to disclose fact necessary to
correct misapprehension known by lawyer to have arisen in disciplinary matter, or
knowingly fail to respond to lawful demand for information from disciplinary
authority); Rule 8.4 (a) (it is professional misconduct for lawyer to violate Rules of
Professional Conduct); Rule 8.4(b) (it is professional misconduct for lawyer to
commit criminal act that reflects adversely on lawyer's honesty, trustworthiness or
fitness as lawyer in other respects); Rule 8.4(c) (it is professional misconduct for
lawyer to commit criminal act involving moral turpitude); Rule 8.4(d) (it is
professional misconduct for lawyer to engage in conduct involving dishonesty,
fraud, deceit or misrepresentation); and Rule 8.4(e) (it is professional misconduct
for lawyer to engage in conduct prejudicial to administration of justice). In
addition, respondent admits his conduct violated the Lawyer's Oath contained in
Rule 402(k),SCACR. Respondent further admits his conduct violated provisions
of Rule 417, SCACR.
Respondent also admits he has violated the following Rules for Lawyer
Disciplinary Enforcement, Rule 413, SCACR: Rule 7(a)(1) (it is ground for
discipline for lawyer to violate Rules of Professional Conduct) and Rule 7(a)(5) (it
is ground for discipline for lawyer to engage in conduct tending to pollute
administration of justice or bring courts or legal profession into disrepute or
conduct demonstrating unfitness to practice law).

                                       Conclusion

We accept the Agreement for Discipline by Consent and disbar respondent from
the practice of law in this state, retroactively to June 1, 2012, the date of his interim
suspension. In the Matter of Breibart, supra. In addition, we impose the following
conditions:

      1. within thirty (30) days of the date of this opinion, respondent shall enter into
         a payment plan with the Commission on Lawyer Conduct (the Commission)
         to pay the costs incurred in the investigation and prosecution of this matter
         by ODC and the Commission ($1,059.41) and to reimburse the Lawyers'
         Fund for all amounts paid to the claimants ($200,000.07); the payment plan
         shall consider respondent's ability to pay and all obligations are subject to
         the terms and conditions of prior judicial orders;

      2.	 respondent shall not apply for readmission until he has completed all terms
          and conditions of his criminal sentence, including the payment of fines and
          restitution;3

      3. respondent shall not apply for readmission until he has paid in full a) all
         parties whose claims approved by the Lawyers' Fund were only partially
         paid;4 b) $90,000 to Client B who did not file a claim with the Lawyers'
         Fund and is not covered by the criminal restitution plan; and c) $25,000 to
         Client Y who did not file a claim with the Lawyers' Fund and is not covered
         by the criminal restitution plan; and

      4. respondent shall complete the Trust Account School prior to applying for
         readmission.

3
    See Matter III.
4
  Payments to these parties may be offset by any amount paid by respondent
through the criminal restitution plan.
Within fifteen (15) days of the date of this opinion, respondent shall file an
affidavit with the Clerk of Court showing that he has complied with Rule 30 of
Rule 413, SCACR, and shall also surrender his Certificate of Admission to the
Practice of Law to the Clerk of Court.

DISBARRED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.